Citation Nr: 1744353	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss disability, initially rated as 50 percent disabling prior to May 24, 2011, 20 percent disabling prior to June 12, 2013, and 70 percent disabling thereafter.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for bilateral ankle disabilities, to include as secondary to bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA) dated February 2009 and October 2011.  In the February 2009 rating decision, the RO, in relevant part, denied service connection for bilateral hearing loss, bilateral knee disorders, and bilateral ankle disorders.  

In the October 2011 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss, assigning a 50 percent rating effective May 21, 2008 and a 20 percent rating effective May 24, 2011.  This was a staged rating, involving a simultaneous increase and decrease in compensation pain, and not a rating reduction.  Reizenstein v. Peake, 22 Vet. App. 202, 208 (2008); O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  In December 2013, the RO awarded a 70 percent rating for hearing loss effective June 12, 2013.  Because the RO did not assign the maximum disability rating possible, the appeal for higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran claims entitlement to increased ratings for his service-connected hearing loss, in excess of 50 percent prior to May 24, 2011, in excess of 20 percent prior to June 12, 2013, and in excess of 70 percent thereafter.  He further claims entitlement to service connection for bilateral knee disability and bilateral ankle disability, to include secondary to bilateral knee disability for the latter issue.  Although the Board sincerely regrets the additional delay that this may cause, further development is necessary prior to adjudicating these claims.

A. Bilateral Hearing Loss

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his bilateral hearing loss in June 2013.  Since that examination, the record reflects that the Veteran's hearing loss may have increased in severity.  Specifically, the Veteran testified at his May 2017 hearing that his disability had worsened, asserting that he had difficulty understanding the undersigned.  The Board notes that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be afforded another examination on remand.  See 38 C.F.R. § 3.159 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

B.  Bilateral Knee Disability and Bilateral Ankle Disability

The Board now turns to the Veteran's two service connection claims for bilateral knee disability and bilateral ankle disability.

The Board notes that the Veteran has undergone multiple VA examinations for his claimed bilateral knee and ankle disabilities.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the Veteran's prior VA examinations are inadequate for the purpose of adjudicating these claims.

The Veteran underwent VA examinations for his bilateral knee and ankle disabilities in December 2008 and May 2011.  The VA examiner in December 2008 diagnosed the Veteran with degenerative joint disease in bilateral knees and tenosynovitis in bilateral ankles.  The examiner went on to state that the stresses and strains on the Veteran's knees were probably abnormal.  However, the examiner stated that no opinion could be offered without resorting to speculation.  No explanation of this statement was afforded.

These examinations are inadequate for several reasons.  The December 2008 opinion does not fully explain why there could be no opinion without mere speculation, which without supporting analysis or reasons to explain why an opinion cannot be provided, is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

As to the May 2011 opinion, the examiner opined that it was less likely than not that the bilateral knee and bilateral ankle disabilities were due to parachute jumping while in the military based on lack of substantiating evidence in his service treatment records.  The lack of medical evidence, alone, is insufficient to be considered evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This opinion did not consider the statement of the Veteran's former wife, who stated that in 1957 the Veteran had difficulty with knee stability and that there were occasions that she was required to reduce subluxations.  The Veteran's ex-wife stated that the physician told them that they could operate but that they should wait.  A lay person is competent to testify as to the statements of a medical professional, and there is no reason to doubt the credibility of the Veteran's former spouse, who has no evident financial or personal gain from the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the examiner did not consider all of the evidence of record, and the rationale of this opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2008); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As neither VA examination adequately considered all of the evidence nor adequately supported their opinions, and as degenerative joint changes can be progressive in nature, the Board finds that a new VA examination is warranted at this time.  See McLendon v. Nicholson, 20 Vet. App. 79 , 83 (2006).  The evidence of record demonstrates that the Veteran has a history of degenerative changes in his knees and tenosynovitis of bilateral ankles.  There is competent and credible lay evidence indicating a history of knee disability dating back to at least 1957.  There is also evidence of abnormal stresses on the knees and ankles, as corroborated by the December 2008 VA examination and the Veteran's testimony of his specific in-service duties consistent with his military service records.  However, there is no adequate opinion of record that addresses the possible nexus between the Veteran's in-service duties and his bilateral knee disability.  

Similarly, the Veteran has a history of requiring medical assistance for his ankle pain, requiring that he receive custom inserts for foot abnormality.  No opinion has adequately addressed whether his ankle disabilities are likely as not related to his service.  There is no opinion as to whether it is likely as not that the Veteran's ankle disabilities are secondarily connected to his knee disabilities.  As the Veteran's bilateral ankle disabilities may reasonably be connected to his knee disabilities, these issues are inextricably intertwined.  Therefore, it is necessary that this issue also be addressed on remand in a future VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 4.2 (2016).

As neither issue has been adequately addressed during a VA exam, the Board finds that a remand is now warranted such that a competent etiological opinion may be obtained.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Appropriate efforts should be made to obtain and associate with this case file any outstanding private treatment record, with all necessary assistance from the Veteran.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must comment on the severity of the Veteran's service-connected hearing loss disability.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

4.  After any additional records are associated with the claims file regarding the Veteran's claimed knee and ankle disabilities, schedule the Veteran for an examination to determine the nature and etiology of any current bilateral knee and bilateral ankle disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

a) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current knee disorder is causally or etiologically related to the Veteran's military service, including but not limited to asserted paratrooper experience therein (i.e., did the Veteran's in-service paratrooper activity cause the Veteran to have degenerative changes in his knees).

b)  The examiner should also provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any current ankle disorder is causally or etiologically related to the Veteran's military service, including but not limited to asserted paratrooper experience therein (i.e., did the Veteran's in-service paratrooper activity cause the Veteran to have degenerative changes in his ankles).

c)  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral ankle disability is causally or etiologically related to the Veteran's bilateral knee disability.

d).  The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral ankle disability is aggravated by (permanently increased in severity beyond the natural progress of the disorder) the Veteran's bilateral knee disability.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disabilities and his former wife's statements regarding the presence of his disabilities during their marriage.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382 (2020). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




